PER CURIAM:
Anthony Leon Hoover seeks to appeal the district court’s order adopting the magistrate judge’s recommendation and dismissing his complaint under 42 U.S.C. § 1983 (2000) without prejudice. We have *926reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. See Hoover v. Office of the Public Defender, No. CA-04-862 (M.D.N.C. Jan. 4, 2005). We also deny Hoover’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED